DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
This office action is in response to the Application filed on 01/13/2022.  
Claims 1-35 are presented for further consideration. 
Response to Arguments
Applicant's arguments have been fully considered. 
Applicant argues that the combination of Torrant and Biles fails to teach “the control configured to cause an apparatus to store, based at least in part on writing the information to the cache, an indication of the address of the cache in the FIFO register" because (1) "Torrant does not explicitly teach FIFO registers for storing the indication of the address for allowing/preventing eviction" and Biles does not overcome the deficiencies of Torrant; (2) Torrant and Biles do not teach storing any indication of an address of a cache based on "writ[ing] the information to an address of the cache based at least in part on receiving the command"; (3) lack of motivation to combine Torrant and Biles. 
The examiner respectfully disagrees.
First, Torrant teaches the required elements except FIFO registers. However, Biles teaches retention logic consisting of a FIFO structure for temporarily buffering the eviction 
Second, Torrant teaches, in response to receiving a pin request {command} indicating a particular memory page, the memory controller retrieves the memory page from far memory {memory array}, writes the memory page to near memory {cache} and marks the memory page as pinned to prevent eviction, as show in [0024]. Notice that the memory page is cached in response to the pin request, corresponding to Applicant’s commend. Thus, Torrant teaches "writ[ing] the information to an address of the cache based at least in part on receiving the command". The memory page is retained in the cache as the pinning bit is marked. 
Third, Torrant further teaches, in response to an explicit unpin request, eviction of the cached memory page is available as shown in [0043], When a request to unpin the memory page is received, descriptor table management module 240 may clear the pinning bit. Thus, Torrant teaches explicit eviction delay by utilizing unpin requests. 
Alternatively, Biles teaches eviction delay that utilizes a FIFO structure as shown in [0106], retention logic consisting of a FIFO structure for temporarily buffering the eviction indications (e.g., PFE indications), the cache data is retained until processing a corresponding PFE indications that reaches the head of the FIFO. 
Thus, both Torrant’s Pin request and Biles’ storing each PFE indication at the tail of the FIFO structure can prevent evictions and retain memory pages in the cache. Instead of using explicit unpin request, Biles teaches that the eviction becomes available when a PFE indication reaches the head of the FIFO.

Information Disclosure Statement
There were no information disclosure statement (IDS) filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:1
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Torrant et al. (US 2015/0169439; hereinafter Torrant), in view of Biles et al. (US 2010/0235579; hereinafter Biles).
Regarding independent claim 1 (similarly, independent claim 17), Torrant teaches An apparatus (Fig. 1), comprising: 2a memory array comprising a first plurality of memory cells; 3a cache comprising a second plurality of memory cells ([0027], near memory 120 includes dynamic random access memory (DRAM) {cache} to provide faster data access times than the far memory 130, while far memory 130 includes non-volatile random access memory (NVRAM) {memory array} that is less expensive than the near memory 120. In one embodiment, the near memory 120 is utilized as a cache for the far memory 130); 4a data store [0028], data store 250 is connected to pinning logic 115 and includes cache descriptor table 252); 
and 5a control component coupled with the memory array, the cache, and the data store (Fig. 1, memory control 114 {control component} having pinning logic 115 
[0024], processing device 110 includes a memory control unit or memory controller 114 which includes pinning logic 1154… pinning logic 115 to pin memory pages in the multi-level memory system upon request by one of memory agents 116, 118), 
Torrant does not explicitly teach the data store for storing the indication of the address for allowing/preventing eviction includes a FIFO registers.
In an analogous art of cache management, Biles teaches the FIFO registers ([0120], The retention logic will be arranged as a FIFO to simplify the allocation policy—a new PFE indication will displace the oldest PFE indication retained by the retention logic. The FIFO could be implemented as a conventional shift register FIFO, or as shown in FIG. 8A by a RAM 600 with a write pointer 610. When a new PFE indication is to be placed into the FIFO, it gets written via demultiplexer 605 to the entry pointed to by the write pointer 610, and the write pointer gets incremented by incrementer 615; 
[0106], The retention logic 500 shown in FIG. 6 may be provided within the cache, or external to it, and consists of a FIFO structure 510 for temporarily buffering the PFE indications issued by the identification logic. Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic. On receipt of that indication by the cache control logic, the cache maintenance logic is then used to evict the cache line identified by the preferred for eviction identification;
[0107], alternative embodiment of the retention logic …When the FIFO is full, each subsequent PFE indication received will result in the oldest stored PFE indication being discarded from the FIFO 560. It will be appreciated that this will not necessarily involve any data 
Note that, Torrant teaches, in response to receiving a pin request {command} indicating a particular memory page, the memory controller retrieves the memory page from far memory {memory array}, writes the memory page to near memory {cache} and marks the memory page as pinned, as show in [0024]. Thus, Torrant teaches "writ[ing] the information to an address of the cache based at least in part on receiving the command". The memory page is retained in the cache when the pinning bit is marked. Torrant further teaches, in response to an explicit unpin request, eviction of the cached memory page is allowed as shown in [0043], When a request to unpin the memory page is received, descriptor table management module 240 may clear the pinning bit. Thus, Torrant teaches explicit eviction delay by utilizing unpin requests. Alternatively, Biles teaches eviction delay that utilizes a FIFO structure as shown in [0106], retention logic consisting of a FIFO structure for temporarily buffering the eviction indications (e.g., PFE indications), the cache data is retained until processing a corresponding PFE indications that reaches the head of the FIFO. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Torrant and Biles before them, to improve Torrant’s data store (e.g., cache descriptor table) that is connected to pinning logic to store pinning preference (e.g., set pinning bit to prevent eviction and clear pinning bit to allow eviction) with Biles’ FIFO structure storing preference identification (e.g., PFE indication). 
The motivation of using FIFO registers for eviction delay (instead of using explicit un-pin request to clear pining bits) would be for the benefits of storing and processing the identification in temporal order (i.e., First-In-First-Out) of receiving the PFE indications and for the benefits of 
The combination of Torrant and Biles further teaches the control component configured to cause the apparatus to: 7receive a command to write information to the apparatus (Torrant, [0024], memory controller 114 {control component} may receive a pin request {command} from memory agent 116 indicating a particular memory page (e.g., the framebuffer) that will be used by the memory agent 116…In response, memory controller 114 retrieves the memory page from far memory 130 and writes the memory page to near memory 120 {from the memory array to the address of the cache}. Pinning logic 115 marks the memory page as pinned in near memory 120; [0029], receive requests from memory agents 116, 118 such as a pinning request (see operation 201 in FIG. 2B) or a page request (see operation 206 in FIG. 2B); Biles, [0003], When a processing unit wishes to have access (either read or write) to a data value which is not stored in the cache (referred to as a cache miss), then this typically results in a linefill process); 
8write the information to an address of the cache based at least in part 9on receiving the command (Torrant, [0024], memory controller 114 may receive a pin request {command} from memory agent 116 indicating a particular memory page (e.g., the framebuffer) that will be used by the memory agent 116. In response, memory controller 114 retrieves the memory page from far memory 130 {memory array} and writes the memory page to near memory 120 {cache}); 10store, based at least in part on writing the information to the cache, an 11indication of the address of the cache in the FIFO register (Torrant, [0024], Pinning logic 115 marks the memory page as pinned in near memory 120, for example, by setting a pinning bit corresponding to the memory page in a cache descriptor table managed by pinning ; 
and 12perform an operation based at least in part on storing the indication of 13the address of the cache in the FIFO register (Torrant, [0024], Marking the memory page as pinned prevents the memory page from being evicted from near memory 120; Biles, [0106], when a PFE indication reaches the head of the FIFO ... On receipt of that indication by the cache control logic, the cache maintenance logic is then used to evict the cache line identified by the preferred for eviction identification).
Regarding independent claim 17, Torrant teaches An apparatus …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Note that, both Torrant and Biles teaches receive a command to read information in the apparatus (Torrant, [0024], Memory controller 114 many manage data access operations (e.g., read and write operations) for near memory 120 and far memory 130 on behalf of memory agents 116, 118; Biles, [0003], When a processing unit wishes to have access (either read or write) to a data value which is not stored in the cache (referred to as a cache miss), then this typically results in a linefill process).
Regarding independent claim 23 (similarly, claim 30), Torrant teaches A non-transitory computer-readable medium storing code comprising 2instructions which, when executed by a processor of an electronic device ([0079]-[0080]), cause the electronic 3device to …(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
independent claim 35, Torrant teaches An apparatus (Fig. 1) comprising: a memory array comprising a first plurality of memory cells; a cache comprising a second plurality of memory cells ([0027], near memory 120 includes dynamic random access memory (DRAM) {cache comprising a second plurality of memory cells} to provide faster data access times than the far memory 130, while far memory 130 includes non-volatile random access memory (NVRAM) {memory array comprising a first plurality of memory cells} that is less expensive than the near memory 120. In one embodiment, the near memory 120 is utilized as a cache for the far memory 130); 
Fig. 1, memory control 114 {control component} having pinning logic 115 is coupled with far memory {memory array}, near memory {cache}; [0028], data store 250 is connected to pinning logic 115 and includes cache descriptor table 252; [0024], processing device 110 includes a memory control unit or memory controller 114 which includes pinning logic 1154… pinning logic 115 to pin memory pages in the multi-level memory system upon request by one of memory agents 116, 118), the control component store an indication of an address of the cache  based at least in part on accessing the memory array ([0024], memory controller 114 {control component} may receive a pin request {command} from memory agent 116 indicating a particular memory page (e.g., the framebuffer) that will be used by the memory agent 116. In response, memory controller 114 retrieves the memory page from far memory 130 {accessing the memory array} and writes the memory page to near memory 120. Pinning logic 115 marks the memory page as pinned in near memory 120, for example, by setting a pinning bit corresponding to the memory page in a cache descriptor table managed by pinning logic 115. prevents the memory page from being evicted from near memory 120 until the memory page is no longer in use by memory agent 116)
Although Torrant teaches storing an indication of an address of the cache in a cache descriptor table, Torrant does not teach store an indication of an address of the cache in the FIFO register.
In an analogous art of cache management, Biles teaches store an indication of an address of the cache in the FIFO register ([0106], The retention logic 500 shown in FIG. 6 may be provided within the cache, or external to it, and consists of a FIFO structure 510 for temporarily buffering the PFE indications issued by the identification logic. Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic. On receipt of that indication by the cache control logic, the cache maintenance logic is then used to evict the cache line identified by the preferred for eviction identification).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Torrant and Biles before them, to improve Torrant’s data store (e.g., cache descriptor table) store pinning preference (e.g., pinning bit to prevent eviction) with Biles’ FIFO structure storing preference identification (e.g., PFE indication). The motivation of using FIFO registers for eviction delay (instead of using explicit un-pin request to clear pining bits) would be for the benefits of avoiding interrupting the progress of the CPU, more automated technique that avoids the overhead of performing compiler analysis, and avoid the insertion of explicit hints into the instructions executed (see [0012], [0015] and [0106]-[0107]).
Regarding claim(s) 2 and 24, Torrant further teaches wherein the control component is further 2configured to cause the apparatus to: 3write the information to the memory array based at least in part on the 4command ([0024], memory controller 114 may receive a pin request {command} from memory agent 116 indicating a particular memory page (e.g., the framebuffer) that will be used by the memory agent 116…memory controller 114 retrieves the memory page from far memory 130 and writes the memory page to near memory 120. Pinning logic 115 marks the memory page as pinned in near memory 120… prevents the memory page from being evicted from near memory 120 until the memory page is no longer in use by memory agent 116. Upon the broadest reasonable interpretation, the information is evicted and written to the memory array if the information is not pinned in the cache).  
1 Regarding claim(s) 3, 19, 25 and 32, Torrant further teaches wherein the control component is further 2configured to cause the apparatus to: 3store, based at least in part on writing the information to the cache, an 4indication that the information stored at the address of the cache is to be maintained in the 5cache ([0024], memory controller 114 may receive a pin request from memory agent 116 indicating a particular memory page (e.g., the framebuffer) that will be used by the memory agent 116… Pinning logic 115 marks the memory page as pinned in near memory 120, for example, by setting a pinning bit corresponding to the memory page in a cache descriptor table managed by pinning logic 115… Marking the memory page as pinned prevents the memory page from being evicted from near memory 120 until the memory page is no longer in use by memory agent 116).  
Regarding claim(s) 4, 20, 26 and 33, the combination of Torrant and Biles further teaches 1wherein the control component is further 2configured to cause the apparatus to: 3receive a second command to write second information to the apparatus; and 4remove the indication of the address from the FIFO register based at least in 5part on receiving the second command (Biles, [0106], when a PFE indication reaches the head of the FIFO it is then   
1 Regarding claim(s) 5, 21, 27 and 34, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3store, based at least in part on removing the indication of the address from the 4FIFO register, an indication that the address of the cache is available for eviction (Torrant, [0032], When a request to unpin the memory page {second command} is received, descriptor table management module 240 may clear the pinning bit (e.g., logic “0”). Upon the broadest reasonable interpretation, the logic “0” corresponds to the indication that the address of the cache is available for eviction; Biles, [0038], As new preferred for eviction indications are received by such a FIFO structure, they will overwrite the preferred for eviction indications at the head of the FIFO; [0106], when a PFE indication reaches the head of the FIFO it is then output to the cache control logic. On receipt of that indication by the cache control logic, the cache maintenance logic is then used to evict the cache line identified by the preferred for eviction identification).  
1 Regarding claim(s) 6 and 28, Torrant further teaches wherein the control component is further 2configured to cause the apparatus to: 3receive a third command to read third information from the apparatus ([0024], Memory controller 114 many manage data access operations (e.g., read and write operations) for near memory 120 and far memory 130), 4wherein, to perform the operation, the control component is configured to cause the apparatus 5to determine whether to access the third information from the cache or the memory array 6([0041],  Cache descriptor table 252 can be used to store metadata about the memory pages currently or previously stored in near memory 120. Upon a memory page being ).  
1 Regarding claim(s) 7, in view of Biles, Torrant further teaches wherein, to determine whether to access the 2third information from the cache or the memory array, the control component is configured to 3cause the apparatus to: 4determine to access the third information from the memory array based at least 5in part on an address associated with the third command not being included in the FIFO 6register (Torrant, [0024], memory controller 114 may receive a pin request from memory agent 116 indicating a particular memory page (e.g., the framebuffer) … memory controller 114 retrieves the memory page from far memory 130 and writes the memory page to near memory 120 …[0041],  Cache descriptor table 252 can be used to store metadata about the memory pages currently or previously stored in near memory 120. Upon a memory page being added to near memory 120, descriptor table management module 240 may check for the existence of a corresponding entry in cache descriptor table; Biles teaches eviction delay that utilizes a FIFO structure as shown in [0106], retention logic consisting of a FIFO structure for temporarily buffering the eviction indications (e.g., PFE indications), the cache data is retained until processing a corresponding PFE indications that reaches the head of the FIFO).  
1 Regarding claim(s) 8, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3write the third information from the memory array to a second address of the 4cache; and 5store, based at least in part on writing the third information from the memory 6array to the second address of the cache, an indication of the second address of the cache in a 7second FIFO register of the apparatus (Torrant, [0024], memory controller 114 retrieves the memory page from far memory 130 and writes the memory page to near memory 120. Pinning 
Biles teaches eviction delay that utilizes a FIFO structure as shown in [0106], retention logic consisting of a FIFO structure for temporarily buffering the eviction indications (e.g., PFE indications)… Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic).  
1 Regarding claim(s) 9, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3determine to access the third information from the cache based at least in part 4on an address associated with the third command being included in the FIFO register (Torrant, [0041], descriptor table management module 240 may check for the existence of a corresponding entry in cache descriptor table; Biles, [0120], When a hit is detected the data in the hit entry is output via multiplexer 625 along with a hit indication generated by the comparison logic 620; [0106], retention logic consisting of a FIFO structure for temporarily buffering the eviction indications (e.g., PFE indications)… Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic; Thus, the third information is still retained in the cache when PFE indication is still in the FIFO).  
1 Regarding claim(s) 10, the combination of Torrant and Biles further teaches wherein the control component is further configured to cause the apparatus to:  3remove the indication of the address from the FIFO register based at least in 4part on determining to access the third information from the cache (Biles, [0106], Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic).  
1 Regarding claim(s) 11 and 29, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3receive a fourth command to write fourth information to the apparatus; 4identify, for an eviction of the cache, a third address of the cache based at least 5in part on the fourth command and the FIFO register; and 6write the fourth information to the cache based at least in part on identifying 7the third address (Torrant, [0050], If insufficient space is available in the near memory, at block 630, method 600 applies a near memory eviction policy to the data in the near memory. The eviction policy may be a cache eviction policy, such as least-recently used (LRU), most recently used, least frequently used, random replacement, or some other policy, to determine which memory page to evict from near memory 120; [0087], receive a second memory page from the far memory, determine that space is not available in the near memory, apply an eviction policy to a plurality of memory pages stored in the near memory and exclude the first memory page from eviction, evict one of the plurality of memory pages according to the eviction policy, and write the second memory page to the near memory; Biles, [0106], Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic).  
1 Regarding claim(s) 12, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3determine to perform the eviction based at least in part on a quantity of entries 4in the FIFO register and a quantity of cache lines indicated to be available for eviction; and 5identify the third address of the cache for the eviction based at least in part on 6determining to perform the eviction (Torrant, [0094], receiving a second memory page from the far memory, determining that space is not available in the near memory, applying an eviction policy to a plurality of memory pages stored in the near memory while excluding the first memory page from eviction, evicting one of the plurality of memory pages according to the eviction policy, and writing the second memory page to the near memory; Biles, [0107], When the FIFO is full, each subsequent PFE indication received will result in the oldest stored PFE indication being discarded from the FIFO 560. It will be appreciated that this will not necessarily involve any data being output from the FIFO 560, since instead each new PFE indication received may merely overwrite an existing value, with the head and tail pointers into the FIFO structure 560 being updated accordingly; [0106], Each PFE indication issued by the identification logic is stored at the tail of the FIFO structure 510, and when a PFE indication reaches the head of the FIFO it is then output to the cache control logic).  
1 Regarding claim(s) 13, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3write, based at least in part on identifying the third address of the cache for the 4eviction, fifth information from the third address of the cache to the memory array (Torrant, [0041], Upon a memory page being added to near memory 120, descriptor table management module 240 may check for the existence of a corresponding entry in cache descriptor table 252 and if no corresponding entry is found, create a new entry).  
1 Regarding claim(s) 14, the combination of Torrant and Biles further teaches wherein the control component is further 2configured to cause the apparatus to: 3store, based at least in part on writing the fifth information to the memory 4array, an indication of the third address of the cache in the FIFO register ([0041], Upon a memory page being added to near ).  
1 1Regarding claim(s) 16 and 22, Torrant further teaches wherein the first plurality of memory cells comprise non-volatile storage elements; andAttorney Docket No. P574 (88231.1844)Micron Ref. No. 2020-0179.00/US 443the second plurality of memory cells comprise volatile storage elements ([0027], near memory 120 includes dynamic random access memory (DRAM) to provide faster data access times than the far memory 130, while far memory 130 includes non-volatile random access memory (NVRAM) that is less expensive than the near memory 12).
Regarding claim(s) 18 and 31, the combination of Torrant and Biles further teaches wherein the control component is further configured to cause the apparatus to: transmit the information to a host device coupled with the apparatus based at least in part on the command (Biles, [0061],  In the event of a write operation, this will cause the write data value to be stored in the relevant cache line of the data portion 65 with an acknowledgement signal being issued over the result path from the cache control logic 40 to the CPU 10 to confirm that the write update has taken place. Similarly, for a read operation, the relevant data value will be read from the appropriate cache line of the data portion 65 and returned over the result path from the cache control logic 40 to the CPU 10).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138